BLD-178                                               NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                     No. 13-4355
                                     ___________

                             MISS GLORIA SCARNATI,
                                             Appellant

                                           v.

            BRENTWOOD BOROUGH POLICE DEPARTMENT, ET AL.;
                        SERGEANT JOHN VOJTAS
                  ____________________________________

                    On Appeal from the United States District Court
                       for the Western District of Pennsylvania
                            (D.C. Civil No. 2-13-cv-01461)
                     District Judge: Honorable Arthur J. Schwab
                     ____________________________________

        Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
        or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                  February 12, 2014

           Before: AMBRO, CHAGARES and VANASKIE, Circuit Judges

                            (Opinion filed: March 3, 2014)
                                _________________

                                     OPINION
                                 _________________

PER CURIAM

      Gloria Scarnati, proceeding pro se and in forma pauperis, appeals from the District

Court’s order denying her motion to remand and dismissing her complaint as frivolous.
For the following reasons, we will dismiss the appeal as legally frivolous pursuant to 28

U.S.C. 1915(e)(2)(B)(i).

                                               I.

         Scarnati, proceeding in forma pauperis, first filed her complaint in the Court of

Common Pleas of Allegheny County. After filing an amended complaint, she raised

several claims under state and federal law, including violations of her rights under the

First, Fourth, and Fourteenth Amendments, pursuant to 42 U.S.C. § 1983. The

defendants removed the case to the District Court and then filed a motion to dismiss

Scarnati’s complaint as frivolous or for failure to state a claim. Scarnati opposed the

motion to dismiss and also filed a motion to remand her case to the state court.

         In an order entered on October 28, 2013, the District Court denied Scarnati’s

motion to remand and dismissed her complaint with prejudice as frivolous. Specifically,

the District Court concluded that Scarnati’s complaint was “clearly baseless” and did not

allege a plausible cause of action against the defendants. (Dkt. No. 12, p. 6.) She timely

appealed. Scarnati also filed a motion asking us to remand the case to state court.

         The District Court had jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1367.1 We

have jurisdiction under 28 U.S.C. § 1291, and “[o]ur review of a district court decision

dismissing a complaint as frivolous is plenary.” Roman v. Jeffes, 904 F.2d 192, 194 (3d

Cir. 1990).


1
    The denial of Scarnati’s motion to remand was, therefore, appropriate.

                                               2
                                             II.

       We will dismiss the appeal as frivolous.2 An appellant may prosecute her case

without prepayment of the fees, 28 U.S.C. § 1915(a)(1), but the in forma pauperis statute

provides that the District Court shall dismiss the complaint at any time if the court

determines that it is frivolous, 28 U.S.C. § 1915(e)(2)(B)(i). A complaint is frivolous

when it lacks an arguable basis either in law or fact. Neitzke v. Williams, 490 U.S. 319,

325 (1989).

       Scarnati alleged that Sergeant Vojtas and several other people in the Brentwood

Police Department were plotting against her because she reported crimes committed by

her neighbor. She claimed that the defendants overlooked her neighbor’s behavior

because they were all members of the “Polish mafia.” She also alleged that she was

being stalked by “phony FBI agents” who were also members of the Polish mafia. We

agree with the District Court that the factual allegations in Scarnati’s complaint are

“clearly baseless” and do not satisfy the plausibility test. See Ashcroft v. Iqbal, 556 U.S.

662, 679 (2009) (plausibility determination is a “context-specific task that requires the

reviewing court to draw on its judicial experience and common sense”); see also Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007); Fed. R. Civ. P. 12(b)(6).3


2
 Scarnati is well-known to this Court, and this will be the third appeal of hers that we
dismissed as legally frivolous. (See C.A. Nos. 13-2487 and 13-4154.)
3
 The District Court did not abuse its discretion in dismissing Scarnati’s amended
complaint with prejudice because amendment would have been futile. See Grayson v.
Mayview State Hosp., 293 F.3d 103, 108 (3d Cir. 2002).
                                              3
      Because Scarnati’s complaint lacks an arguable basis either in law or fact, we will

dismiss her appeal as frivolous pursuant to 28 U.S.C. § 1915(e)(2)(B)(i). Her motion to

remand is denied.




                                           4